


EXHIBIT 10.1
 
AMENDMENT NUMBER 1 TO THE
THE MCCLATCHY COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
The McClatchy Company Supplemental Executive Retirement Plan, as amended and
restated effective January 1, 2009 (the “Plan”), is hereby amended as follows,
effective February 4, 2009:
 
1.  
Article 1 of the Plan is hereby amended by adding the following paragraph to the
end of the provision:

 
 
The Plan has been amended effective February 4, 2009 to freeze all benefit
accruals at their value on February 4, 2009.  No benefits shall accrue to any
party on or after February 5, 2009.

 
2.  
Section 12.3 of the Plan is hereby amended by adding the following sentence to
the end of the provision:

 
 
Notwithstanding the foregoing, for any Accrued Benefit commencing payment on or
after February 5, 2009, only monthly Earnings received prior to February 5, 2009
will be used in calculating the Average Monthly Earnings, which is used to
calculate the Accrued Benefit, the Early Retirement Benefit, and the Deferred
Retirement Benefit.

 
3.  
Section 12.31 of the Plan is hereby amended by adding the following sentence to
the end of the provision:

 
Notwithstanding the foregoing, all Years of Benefit Service earned as of
February 4, 2009 will be frozen and no additional Years of Benefit Service will
be earned after February 4, 2009.
 
IN WITNESS WHEREOF, as evidence of its adoption of this Amendment Number 1 to
The McClatchy Company Supplemental Executive Retirement Plan, The McClatchy
Company has caused this instrument to be signed by a duly-appointed officer this
9th day of February, 2009.
 
 
THE McCLATCHY COMPANY
 
 
By:  /s/Heather Fagundes
Name: Heather Fagundes
Title:   Vice President, Human Resources

